Name: 94/834/EC: Commission Decision of 15 December 1994 approving the Community support framework for Community structural measures to improve the processing and marketing conditions for agricultural and forestry products in Italy, Non-objective 1 Regions, in respect of Objective 5a (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  EU finance;  marketing;  Europe;  agri-foodstuffs
 Date Published: 1994-12-31

 Avis juridique important|31994D083494/834/EC: Commission Decision of 15 December 1994 approving the Community support framework for Community structural measures to improve the processing and marketing conditions for agricultural and forestry products in Italy, Non-objective 1 Regions, in respect of Objective 5a (Only the Italian text is authentic) Official Journal L 352 , 31/12/1994 P. 0008 - 0009COMMISSION DECISION of 15 December 1994 approving the Community support framework for Community structural measures to improve the processing and marketing conditions for agricultural and forestry products in Italy, Non-objective 1 Regions, in respect of Objective 5 (a) (Only the Italian text is authentic) (94/834/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EC) No 2843/94 (2), and in particular Article 7 (1) thereof, Whereas the common measure is extended to forestry products by Council Regulation (EEC) No 867/90 (3); Whereas on 28 April 1994 the Italian Government submitted to the Commission the plan for the structural improvement of the various product sectors which is referred to in Article 2 (1) of Regulation (EEC) No 866/90; Whereas the plan submitted by the Member State, supplemented by additional information forwarded on 4 and 13 October 1994, meets the conditions and contains the information laid down in Article 1 (1) of Commission Regulation (EC) No 860/94 of 18 April 1994 on plans and applications for aid in the form of operational programmes from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products (4); Whereas the Community support framework has been drawn up in agreement with the Member State concerned within the partnership as defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5), as amended by Regulation (EEC) No 2081/93 (6); Whereas, pursuant to Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (7), as amended by Regulation (EEC) No 2082/93 (8), this Decision is sent as a declaration of intent to the Member State; Whereas, pursuant to Article 20 (1) and (2) of Regulation (EEC) No 4253/88, as amended, the budgetary commitments relating to the Structural Funds' contribution to the financing of the measures covered by the Community support framework will be the result of specific Commission decisions approving the measures concerned; Whereas the second paragraph of Article 2 of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds (9), as amended by Regulation (EC) No 402/94 (10), provides that in Commission decisions approving Community support frameworks the Community assistance decided upon for the entire period and the annual breakdown thereof are to be set out in ecus, at prices for the year in which each decision is taken, and are to be subject to indexation; whereas that annual breakdown must be compatible with the progressive increase in commitment appropriations as set out in Annex II to Regulation (EEC) No 2052/88 as amended; whereas the indexation is to be based on a single rate per year corresponding to tfhe rates applied annually to the Community budget on the basis of the mechanisms for technical adjustment of the financial perspectives; Whereas, during the implementation of the Community support framework, the Member State will ensure that the individual projects included therein will conform with the selection criteria for investments for improving the processing and marketing conditions for agricultural and forestry products currently in force, in application of Article 8 (1) of Regulation (EEC) No 866/90; Whereas Article 9 (3) of Regulation (EEC) No 4253/88 states that the Member States will supply the Commission with appropriate financial information to verify that the principal of additionality is complied with; that this verification should be made for the whole of the Objective 5 (a) measures in each Member State concerned; that the analysis of the information supplied or still to be supplied by the Italian authorities does not yet allow this verification and therefore must be continued within the framework of partnership; that final verification of the respect of the principal of additionality is essential for the continuation of the award of EAGGF aid to the measures which are the subject of the present Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for structural measures involving improvement of the processing and marketing conditions for agricultural and forestry products in Italy, Non-objective 1 Regions, and covering the period from 1 January 1994 to 31 December 1999, is hereby approved. The Commisson intends to contribute to the implementation of this Community support framework according to the detailed provisions which it contains and in accordance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The sectors selected for joint action shall be as follows: - meat, - eggs, - milk and milk products, - cereals, - oilseeds: olive oil, - wine and alcohol, - fruit and vegetables, - flowers and plants, - seeds, - other plants: medicinal crops, mushrooms, - forestry products. Article 3 The total budget proposed for EAGGF aid shall be ECU 185 626 000. Article 4 For the purposes of indexation, the annual breakdown of the planned maximum overall allocation for assistance from the EAGGF Guidance Section shall be as follows: "in ECU (1994 prices)"" ID="1">1994> ID="2">0"> ID="1">1995> ID="2">36 630 000"> ID="1">1996> ID="2">37 525 000"> ID="1">1997> ID="2">37 157 000"> ID="1">1998> ID="2">37 157 000"> ID="1">1999> ID="2">37 157 000"> ID="1">Total > ID="2">185 626 000"> Article 5 This Decision is addressed to the Republic of Italy. Done at Brussels, 15 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 302, 25. 11. 1994, p. 1. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 99, 19. 4. 1994, p. 7. (5) OJ No L 185, 15. 7. 1988, p. 9. (6) OJ No L 193, 31. 7. 1993, p. 5. (7) OJ No L 374, 31. 12. 1988, p. 1. (8) OJ No L 193, 31. 7. 1993, p. 20. (9) OJ No L 170, 3. 7. 1990, p. 36. (10) OJ No L 54, 25. 2. 1994, p. 9.